It gives me great pleasure to congratulate you, Sir, on your election to the presidency of the fortieth session of the General Assembly. This session has acquired particular significance since it coincides with the fortieth anniversary of the establishment of the United Nations.
Bonds of history, culture and civilization have linked your beautiful country, Spain, and its great people to my country, Syria, and the Arab people ever since Damascus was the capital of the first Arab State. It is indeed a source of pride and satisfaction to us to see you assuming this high office. We are fully confident that your distinguished diplomatic experience and your exceptional qualifications are a sure guarantee of the success of this session in yielding the most favorable results, for the benefit of mankind.
I take this opportunity to express our appreciation to Ambassador Paul Lusaka, the outgoing President, whose wisdom enriched the work of the thirty-ninth session and helped it realize significant steps and worthy achievements.
The untiring efforts exerted by Mr. Javier Perez de Cuellar, the United Nations Secretary-General, to enhance the role of the United Nations in international relations, have earned our great admiration and appreciation. While wishing him further success in his work, we reiterate our full support for him in his major and difficult task of achieving a more effective role for the United Nations in bringing about peace, justice and prosperity in the world.
I take this opportunity to express to the Government and people of Mexico the heartfelt sorrow of the Syrian Government and people over the tragic consequences of the recent disaster, the earthquake in their country.
This session, which coincides with the fortieth anniversary of the establishment of our world Organization, deserves to witness a drastic change, giving the Organization a new impetus to enhance its role as the most effective instrument and most appropriate.framework for achieving economic and social progress, safeguarding peace in the world and consolidating the principles on which international relations are based.
In the light of the present deteriorating international situation, this anniversary should be regarded as a further incentive to mobilize efforts with the aim of finding solutions to intricate international problems, eliminating all forms of racism, colonialism and neo-colonialism, checking aggression and creating the best circumstances to bring about justice for the oppressed peoples, thus respecting their rights and sovereignty over their territories and sparing the coming generations the scourge of wars and destruction.
Looking back over these 40 years, one cannot but note with appreciation the important and effective role which the United Nations has played in assisting in the decolonization of a great number of countries and peoples victims of colonialism, racism and exploitation. Syria, as a founding Member of our Organization, has unfailingly contributed to the strengthening of the role of the United Nations. Syria has done its utmost in this regard through its active membership in the Committee on decolonization since it was established 25 years ago to implement the Declaration on the Granting of Independence to Colonial Countries and Peoples, whose twenty-fifth anniversary our Organization is now celebrating.
We also highly appreciate the significant achievements of the international Organization and its specialized agencies in solving many problems in the fields of economic, cultural, social and scientific development in those countries, which, after being liberated from the yoke of colonialism, have faced a burdensome inheritance of economic difficulties as well as of social and political hotbeds of tension, which have undermined the independence of those countries and forced some of them to fall once again under the domination of the forces of imperialism and neo-colonialism.
In the midst of our celebrations of the fortieth anniversary of the establishment of the United Nations, we owe it to ourselves to pause in humility and to reflect as we remember the victims of the atomic bombs dropped on Hiroshima and Nagasaki. This event will remain a terrible nightmare and a costly lesson to mankind and must not be repeated in the future in any manner whatsoever.
No one can claim that the lesson of Hiroshima and Nagasaki has been well learned so long as the nuclear-arms race is escalating and the deployment of bases in various parts of the globe is continuing. Likewise, no one can be optimistic and reassured about the future of mankind so long as the leadership of world imperialism rejoices in its nuclear potential and insists on militarizing outer space.
The danger of this new development does not lie only in the increase in the lethal nuclear capabilities, inasmuch as part of those capabilities that already exist on earth are sufficient to destroy all forms of life on it; nor does it lie only in the tremendous expenditures of hundreds of billions of dollars, which could otherwise have been used to combat famine and disease and solve problems of development. Rather, the major danger lies in the fact that the launching of a new nuclear arms race in outer space would divert the attention of both the Governments and the peoples of the world from the serious efforts that should be made for disarmament on our planet. Consequently, it is certain that if the preoccupation of the United Rations with tackling this problem and the debate surrounding it do not succeed in preventing the militarization of outer space, that will undermine the world Organization's capability of dealing with the many regional hotbeds of tension, the most dangerous of which are the Middle East and southern Africa. Such a situation would afford appropriate opportunities for exploitation by the racist regimes in Tel Aviv and Pretoria in persisting in their aggressive expansionist policies, their oppressive and brutal practices and their continuous attempts to impose their will and humiliating conditions on the Arabs and Africans.
The 40 years of the life of the United Nations have provided the oppressed peoples with an opportunity to liberate themselves from the yoke of colonialism and achieve their national independence. Empires from which the sun had never set have collapsed; and the number of independent nations has considerably risen, from 51 Member States in 1945 to 159 Member States at present, in 1985, thus paving the way for a more just and equitable era of international relations under the provisions of the United Nations Charter.
No one can doubt that the United Nations has played an effective role in affirming the independence of these States and extending assistance to them whenever their independence has been jeopardized. Regrettably, however, the United Nations has remained unable to solve the problems of the Middle East and southern Africa. We may conclude without hesitation that the Tel Aviv and Pretoria regimes, because of the continuous and unlimited support of world imperialism, have been gradually able over the past four decades to expand their areas of occupation, consolidate their military potentials, escalate their aggression and oppressive practices, strengthen their racist doctrines and forge the history of peoples and the geography of nations - with no end to this appearing to be imminent. It can also be said without exaggeration that the United Nations has more or less succeeded in its search for solutions to the problems which it has faced since its establishment, with the exception of the problems of the Middle East and of southern Africa, which remain unresolved. The sole reason for this is that racism and Zionism survive only by defying the law and taking the law into their own hands. Their records at the United Nations provide ample proof of this.
A quick review of the figures clearly indicates that the Zionist entity, through a series of wars, occupation, expansion and faits accomplis, has greatly increased in size in terms of both its area and its population. The Israeli objective is clear and may be summarized as follows: to occupy Arab territories, uproot the indigenous population and establish a greater Israel capable of imposing domination and hegemony over the peoples and States of the region.
This morning the news media reported that Israeli military jets had carried out an act of aggression against Tunisia, a sister Arab State and a Member of this Organization, violating its sovereignty and causing huge loss of life and damage to property. The Israeli military jets violated international air space and endangered international aviation.
This is not the first time that Israel has carried out such an act of aggression. It has in the past violated the sovereignty of several Arab States of the region. Israel's objective is clear and although examples and proofs abound it will suffice to recall a statement made by a former Israeli Prime Minister, the present Minister of Defense, in July 1976 during a banquet given by former United States President Gerald Ford on the occasion of the bicentenary of American independence. He said:
"You Americans had a population of 3 million 200 years ago, while today you have become a great Power... The population of Israel today is 3 million, and we want to become a great Power in the future."
In the Israeli concept, peace is virtually synonymous with hegemony and expansion. The Israelis imagine that through direct negotiations and by scrapping the role of the United Nations the Arab side will be compelled to accept the burdensome terms of capitulation which Israel conceives to be peace. That is what happened with Egypt, the largest Arab State, whose foreign policy since the conclusion of the Camp David Accords and the Egyptian-Israeli Treaty has been governed by considerations beyond its control. When the Israelis were shelling Beirut with tons of bombs, Egyptian officials were quoted as saying:
"We suffer and grieve for Lebanon and we wished as a moral stand at least to sever diplomatic relations with Israel, the aggressor. However, we cannot do that. We are unable to do it because the Israeli troops would return to the banks of the Suez Canal on the following day. Moreover, our Egyptian army is no longer prepared to defend Egypt when confronted by the Israelis." What kind of peace is this between Israel and Egypt? Is it possible for normal relations to be established between the Egyptian people and the Israelis in the light of those Israeli notions of peace?
In Lebanon too the Israelis tried to impose their concept of peace, but this time at gunpoint as Israeli tanks surrounded the Lebanese presidential palace. With the help of their American accomplices, the Israelis imposed on Lebanon the agreement of 17 May 1983, which included terms and conditions no less, and possibly more, unjust and humiliating than those imposed on Egypt. Lebanon would thus have been turned into an Israeli-American protectorate, but for the bold and historic decision taken by the Lebanese people to abrogate the agreement, with the absolute support of Syria under the leadership of President Hafez Al-Assad. On the abrogation of that humiliating agreement the United States Administration issued direct warnings to the effect that it was for those who scrapped the agreement to get the Israelis out of Lebanon. In other words, the United States was encouraging the Israelis to remain in Lebanon. Once again, a shining landmark in the history of the Arab-Israeli conflict was established when President Assad resolved decisively that
"Syria will extend all-out support to the national resistance until the last Israeli soldier has left Lebanon". There were successive waves of martyrs, ushering in the defeat of the Israeli troops. Consequently the excuse of "Israeli security" - which means menacing Arab security with impunity - has been completely discredited.
The Israelis are now trying to regain in the border area, which they call a security belt, and are refusing to implement Security Council resolution 425 (1978). Meanwhile, the operations of the heroic national resistance continue; their glory radiates beyond the borders to invigorate resistance in the West Bank, the Gaza Strip and the Golan Heights and unite all resistance, thus opening a new chapter of heroic struggle against Israeli occupation.
The Israeli occupation forces have inflicted horrible destruction and devastation on Lebanese towns, villages and farms, leaving behind scores of thousands of victims and bereaved families. The objective of the Israeli troops was clearly to destroy Lebanon in order to occupy it, and to tear it apart if they were compelled to withdraw from it.
Israel's claim that it has nothing to do with the current explosions, fighting and anarchy in Lebanon does not change the facts. It is true that the structure of the Lebanese system is not flawless and that the seeds of contradiction exist in its institutions. That is recognized and admitted by the Lebanese themselves, and that is why they are calling for the reform of that system. But it is also true that the horrible devastation, brutal massacres and tremendous suffering inflicted by the Israeli occupation troops on the Lebanese have generated in the minds and consciousness of the Lebanese people highly explosive feelings of bitterness, hatred and vengeance. Those feelings have had tragic consequences as they have exploded among the Lebanese or between the Lebanese and the Palestinians. On the other hand, those feelings have had a splendid, heroic aspect when embodied in the operations of the national resistance to the Israeli occupiers.
That is how we in Syria perceive this issue and why we are exerting all possible efforts to help our Lebanese brothers put an end to their ordeal, achieve national reconciliation and restore security and stability throughout their country. By the same token we shall assist and back the brave Lebanese national resistance until Lebanon is totally liberated and the phase of reform and reconstruction begins,
Syria has consistently sought the achievement of a just, comprehensive and lasting peace in the Middle East. We have strongly supported the United Nations resolutions relevant to the Arab-Israeli conflict and the Palestinian question. Along with its sister Arab countries, Syria contributed to the unanimous adoption of an Arab Peace Plan in Fez in 1982. The Plan calls for Israel's withdrawal from all the occupied Arab territories and for the restoration of the inalienable national rights of the Palestinian Arab people, including their right of return, to self-determination and to establish their independent State on their native soil, with Jerusalem as its capital. We support the call for the convening of an international conference on peace in the Middle East under the auspices of the United Nations and with the participation of all the parties to the conflict, as well as the two super-Powers, the Soviet Union and the United States of America.
Because Syria stands firmly against attempts to exclude and circumvent the United Nations, we strongly condemn all separate and partial solutions, such as the Camp David Accords and the Egyptian-Israeli Treaty. Syria regards the current attempts to market the Amman agreement of 11 February 1985 and put it in a public auction as tantamount to denying the inalienable rights of the Palestinian people, foremost among which is the right to establish their independent State on their native soil, which has been reaffirmed frequently by United Nations resolutions in the past 40 years. It is axiomatic that the renunciation of an independent Palestinian State would make the concept of self-determination useless and devoid of meaning.
The economic crisis and acute social and political tensions in the world in recent years must prompt the industrialized countries to realize that the maintenance of a one-way course of prosperity and development is no longer possible in our time, particularly when all peoples of the world look forward to the establishment of normal, balanced international economic relations based on mutual trust, to the benefit of mankind.
The terrible famine suffered by some African countries, the burdensome debts borne by many countries of the world, particularly in Latin America, and the decline in growth rates in most countries cannot be truly remedied in the absence of an equitable world economic order and with the continuing frenzied arms race on earth and in outer space.
Today the arms race undoubtedly represents the major obstacle in the search for solutions to other problems and the social and economic tensions resulting therefrom. The maintenance of international peace and security can be realized not through the arms race but only through respect for rights, the establishment of justice and the elimination of all aspects and forms of aggression and racism.
Syria backs all efforts designed to lead to the cessation of the production of nuclear weapons and the destruction of stockpiles. It also condemns the current attempts of world imperialism to militarize outer space, which is the common heritage of all mankind. Syria calls for the full implementation of the Treaty on the Non-Proliferation of Nuclear Weapons and for new agreements to limit the arms race and ban the production of nuclear weapons and nuclear tests.
The connection between European security and the security of the Mediterranean region is a geographical fact that cannot be ignored. Any security measures which may be adopted in Europe must be accompanied at the same time by similar security measures in the Mediterranean region, along with international guarantees not to use the nuclear installations existing on the territories of some European countries against Mediterranean countries.
The Syrian Arab Republic? which supports the transformation of the Mediterranean region into a zone of peace and a nuclear-weapon-free zone, would like once more to draw the attention of the international community to the fact that Israel's nuclear capabilities and its persistent refusal to ratify the Non-Proliferation Treaty and f.o place its nuclear installations under international safeguards pose a real threat to the security of both the Mediterranean countries and the Middle East and impede the establishment of a nuclear-weapon-free zone in that region. The Syrian Arab Republic fully supports the transformation of the Middle East region into a nuclear-weapon-free zone, in accordance with the resolutions of the United Nations General Assembly, in order to ease tension in the region.
Syria contributed to the establishment of the United Nations and it upholds the purposes and principles of the Charter. Its people is one of the peoples of the third world, whose causes and national liberation movements Syria supports, and it will not yield to aggression or compromise its principles. At the same time, Syria is fully aware of its role and commitments in both the Arab and the international arenas.
Inspired by its principles, Syria contributes with all the means at its disposal to the serious search for a peace that guarantees the restoration of national rights and human dignity, redresses injustices and eliminates aggression. Accordingly, Syria firmly backs the just struggle waged by the African peoples against the racist regime in South Africa. He believe that the courageous uprising of our African brethren in recent months .is a shining landmark on the path towards the elimination of racism in southern Africa. The alliance between the South African regime and the racist regime in Tel Aviv and their collaboration in all fields, in particular the military and nuclear fields, as well as the co-ordination of their aggressive policies and chaises against the African and the Arab peoples, must be met with better co-ordination and increased co-operation among the Arab and African countries in various domains.
It is no exaggeration to say that the continuing aggressive and racist policies of the Pretoria and Tel Aviv regimes remains the fuse most likely to ignite the international situation and confront the world with a potential nuclear disaster. The continuance of the strategic alliance between the United States of America and those two racist regimes, and the fact that the United States is supplying them with all the means of aggression while obstructing the imposition of comprehensive mandatory sanctions against them, constitute the main reason for the isolation of the United States in the international arena and the condemnation of its policies in the world.
The question of Cyprus remains one of the most complex problems causing concern to the international community in general and to the non-aligned Mediterranean States in particular. This is because of its implications for the security and stability of the entire region. The just solution of this question can be achieved only through the implementation of the relevant United Nations resolutions in such a way as to preserve for the Republic of Cyprus its sovereignty, independence, territorial integrity and non-aligned status and by means of negotiations between the two Cypriot communities. We sincerely hope that the endeavors of the United Nations Secretary-General will be crowned with success.
With regard to the situation in Afghanistan, we reaffirm the need to recognize the right of the legitimate Afghan Government to defend its country's independence and sovereignty against any foreign interference. We are totally committed to ensuring that this country, which is linked to ours by ancient historical ties, remains a member of the Movement of Non-Aligned Countries.
We hope that the countries, neighboring on Afghanistan, with which we have the same close historical ties, will be able to resolve the difficulties among themselves. We are closely following the ongoing negotiations in Geneva, through the representative of the Secretary-General, and we wish him all success.
The reunification of the two parts of Korea has become an urgent necessity in keeping with the interests of international peace and the Korean people. In our view, the implementation of the United Nations resolution relevant to the Korean problem, which calls upon the United States of America to withdraw its forces from South Korea, is the right course for solving the problem.
Current developments in Central America and the Caribbean, which have acquired serious dimensions, cannot be isolated from United States acts of intervention aimed at preventing the peoples of the region, foremost among which is the heroic people of Nicaragua, from exercising their right to self-determination and opting for the systems of their own choice. These are manifested in the threat or use of force, accompanied by pressures, political blackmail, economic blockades and the financing of mercenaries and their use to destabilize regimes that reject subservience and hegemony.
The process of decolonization and the achievements in the scientific and technological fields witnessed during the last 40 years have shortened distances among nations and have considerably narrowed gaps among peoples. Yet numerous problems on our globe have kept growing and seem to remain without solutions in sight. The arms race is spiraling uncontrollably and is apt to reach outer space.
Hotbeds of tension in various parts of the world may still explode at any moment. Hundreds of millions of people in the third world are experiencing difficulties in securing the very minimum of food, clothing, lodging and education. None the less, the presence of the United Nations per se will represent a major achievement should the leaders of the world resolve to seek appropriate solutions for these problems within the framework of constructive international co-operation in order to create a better world free from all forms of oppression and aggression and where justice and peace prevail.
